Celebrezze, C. J.,
dissenting. In the present appeal we have riot been called’ upon to review a prior factual determination that ¿ particular provisión is alimony or was *312intended to come within separate provisions dealing with alimony or child support. Nor does the issue concern whether a provision for alimony, expressed in the form of a property settlement, is enforceable by contempt proceedings.
The controversy to be resolved is whether the failure-to comply with two “property settlement” provisions,1 clearly separable from and unrelated to distinct requirements for alimony and' child support,2 are subject to enforcement in a contempt proceeding resulting in an incarceration order.
I agree with Judge Day’s discussion and conclusion that “Marriage is a basic social institution of the highest type and importance, in which society at large has a vital interest.” Holloway v. Holloway (1935), 130 Ohio St. 214, *313216. Furthermore, I do not challenge the proposition that provisions for alimony can be expressed in the form of money or a property settlement. I do not dispute the fact that established precedent in this state permits the use of. contempt proceedings to enforce those clauses when they have been incorporated into a judicial decree. However, I am not convinced that the rationale for imposing such a severe remedy when alimony is involved can be so easily extended to the other provisions of an incorporated agreement.
The editor of the annotation in 154 A. L. R. 443, 468, has indicated that the majority view on the issue of whether a mere property settlement is enforceable by way of Contempt disapproves of such a rule:
“While that general question is not within the scope of this annotation, it can be said that the more generally prevailing rule is that decrees requiring compliance with a property settlement are not enforceable by contempt proceedings, at least in so far as they call for the making of payments which are not deemed to be alimony or support.” (Emphasis added.) See, e. g., Corrigeux v. Corrigeux (1950), 37 Wash. 2d 403, 224 P. 2d 343; Stone v. Stidham (1964), 96 Ariz. 235, 393 P. 2d 923; Belting v. Wayne Circuit Judge (1928), 245 Mich. 111, 222 N. W. 137; Winter v. Winter (1935), 270 Mich. 707, 260 N. W. 97; Dickey v. Dickey (1928), 154 Md. 675, 141 A. 387; Bushman v. Bushman (1929), 157 Md. 166, 145 A. 488; Lemmons v. Lemmons (1951), 205 Okla. 485, 238 P. 2d 790; Goggans v. Osborn (C. A. 9, 1956), 237 F. 2d 186, 189. See, also, 1 Nelson, Divorce and Annulment 537, Section 13.53; Statsky, Domestic Belations 268.
The obligation to pay alimony and support one’s offspring is not just the concern of the immediate parties involved, but that of society in general. As noted by the Court of Appeals in Goggans, supra, at page 189:
“The community as a whole is vitally concerned that families shall not be left destitute by irresponsible husbands or fathers.”
The degree of that public concern is evidenced by the *314fact that incarceration for the failure to live lip to one’s obligation for the payment of alimony is beyond the constitutional prohibition of this state against imprisonment for debt. State, on Complaint of Cook, v. Cook (1902), 66 Ohio St. 566.
However, there may be clauses in an incorporated agreement, encompassed by the phrase “property settlement,” which are not so “public in nature” that as severe a remedy as contempt and imprisonment is justified to ensure their enforcement. The syllabus in this decision makes no distinction in that regard.
Although I agree with the majority’s conclusion that “[t]he. public has a strong interest in ensuring that the termination of the marital relationship results in an equitable settlement between the parties,” I do not feel that “interest” is furthered by imprisoning a former spouse for failing to adhere to each and every proviso that may be classified as being in the nature of a “property settlement.”
Nor are the parties without a judicial remedy for noncompliance since there^ is nothing to preclude them from reducing their obligations to judgment and proceeding via execution.3 Likewise, recognizing alternative modes of obtaining relief, in lieu of invoking the contempt power, will in no way infringe upon the power and dignity of the judiciary.
Finally, I am not convinced that incarceration for a failure to adhere to a particular property settlement provision,. permissible under the broad language of the syllabus in this decision, would not, in a particular instance, violate. Section 15, Article I of the Ohio Constitution, which *315prohibits imprisonment for debt. As in all instances when we are dealing with a constitutional right designed to safe-, guard the liberty of the person, all reasonable doubts should be resolved in favor of such liberty.
For all the foregoing reasons, I must respectfully dissent from the precedent that will be established by the majority opinion and the judgment rendered herein.
P. Brown, J., concurs in the foregoing dissenting opinion.

 The obligation to pay off the 1973 Buick is evident from the language recited by the majority in its quotation taken from paragraph No. 3 of the agreement. However, to fully understand the import of the $60,000 promissory note, reference to other provisions of the separation agreement becomes necessary. Paragraph No. 3 thereof indicates that certain real estate will remain in the wife’s name until all indebtedness on it is paid and indicates the following:
“It is also agreed that the property described on the Land Contract, which is the document evidencing the purchase of said properties from G. A. and Vernah Gardner shall remain in the name of said wife until such time as all indebtedness between the parties created herein is paid in full.”
Furthermore, paragraph No. 6 reveals that the property mentioned in paragraph No. 3 “shall serve as collateral for the payment of the $60,000.00 note executed on the date hereof. Upon the payment of said note in full, said Wife agrees to convey said real estate by proper deed to said' Husband.”


 The provision outlining appellant’s obligation to pay child support and alimony is found in paragraph No. 4 of the separation agreement, which reads as follows:
“Until such time as the minor child Jerry attains the age of 18 years, or graduates from high school, whichever is later, Husband shall pay to Wife the sum of $25.00 per week as support for said minor child, said payments to be made directly to said Wife and to be made by check so that a permanent record will be established thereby. In addition, said Husband shall pay to said Wife the sum of $75.00 per week as alimony, said $76.00 per week payments to continue until the death or remarriage of said Wife.” (Emphasis added.)


 The record reflecta that the appellant did not attempt to totally ignore his obligations under the agreement. At the hearing on the contempt citation on February 4, 1977, appellant testified that although he was delinquent on the indebtedness on the Buick, he had made arrangements with the. loan company to extend the payments and to ensure there was no repossession or foreclosures of the automobile loan.
The record also shows that appellant had offered to transfer his equity in the property known as the Gardner property and referred to in paragraph No. 3 of the agreement in settlement of the obligation on the promissory note set forth in paragraph No. 5 of the agreement;